Opinion
Per Curiam,
In the instant case, our Court granted leave to file this appeal nunc pro tunc. It appears, however, that post-trial motions have not been filed in accordance with the requirements set forth in Commonwealth v. Grillo, 208 Pa. Superior Ct. 444, 222 A. 2d 427 (1966). Accordingly, this case is remanded to the lower court to allow appellant to file post-trial motions nunc pro tunc. Should the said post-trial motions be dismissed, appellant shall have the right to appeal nunc pro tunc.